Citation Nr: 0101604	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  97-27 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1. Entitlement to service connection for low back disorder.

2. Entitlement to service connection for psoriasis (claimed 
as skin rash).

3. Entitlement to an increased evaluation for status post 
repair right shoulder dislocation (major), currently rated 
as 30 percent disabling.  

4. Entitlement to an increased evaluation for hallux valgus 
with bunionectomy/condylectomy, left foot, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


REMAND

The veteran had active duty from June 1978 to September 1985, 
and from September 27, 1990 to April 2, 1991 during the 
Persian Gulf War.

This matter comes before the Board of Veterans' Appeals on 
appeal from rating decisions of the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified before the undersigned member of 
the Board at a videoconference hearing conducted in November 
2000.  The Board has determined that this case must be 
returned to the RO for further development prior to appellate 
review on the merits.

With regard to the claims for increased ratings, evidence was 
presented during the November 2000 hearing to suggest that 
there has been an increase in disability since the last VA 
examination in February 1998.  The veteran testified that he 
has received both VA and private medical treatment for these 
two disabilities since February 1998.  The Board believes 
that the veteran's VA medical records of treatment since 
February 1998 should be obtained and associated with the 
claims folder.  The RO should also attempt to obtain the 
private medical records of Dr. Agee, Dr. Dubay and the 
Kirkland Clinic.  Furthermore, in light of the contention of 
increased disability, on remand the veteran should also be 
afforded another VA examination to determine the current 
nature and severity of these disabilities.

With regard to the two claims for entitlement to service 
connection, it is noted that during the pendency of this 
appeal there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In addition, because of the change in the law brought about 
by the Veterans Claims Assistance Act of 2000, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Finally, the veteran claims that his back disability may be 
due to his service-connected left foot disability.  A 
November 2000 report from Dr. Dubay indicates that the 
veteran has a "biomechanical imbalance" due to his foot 
disability.  


Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left 
foot, right shoulder, skin, and low back 
disabilities since February 1998.  After 
securing the necessary release, the RO 
should obtain these records.  These 
should include, but are not limited to 
the veteran's treatment records from the 
Montgomery and Birmingham VA Medical 
Centers, as well as private medical 
records from Dr. Agee, Dr. Dubay, and the 
Kirkland Clinic.  Any records obtained 
should be associated with the claims 
folder.

2.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
nature and severity of his  service-
connected left foot and right shoulder 
disabilities, and to determine the nature 
and the most probable pathology of any 
low back disorder.  The claims folder 
should be made available to the examiner 
for review before the examination.  X-
rays, laboratory tests, and/or other 
diagnostic studies should be performed as 
deemed appropriate by the examiner.  

With regard to the right shoulder and 
left foot disabilities, the examiner 
should describe any anatomical damage or 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  Range of 
motion testing should be performed and 
recorded in degrees; the examiner should 
state what at what degree pain is 
elicited.  The examiner should specify 
any functional loss due to pain or 
weakness, and document all objective 
evidence of those symptoms.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2000); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss likely to result from a flare-up of 
symptoms or on extended use and to not 
limit an evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  A complete rationale for 
the opinions given should be provided.

With regard to any diagnosed low back 
disorder, the examiner must correlate the 
medical findings and provide a medical 
opinion whether it is more likely, less 
likely or as likely as not that the 
veteran's current spine disorder, is 
related to service either by way of 
incurrence or aggravation.  The examiner 
is also specifically requested to provide 
an opinion, based upon the medical 
evidence of record and sound medical 
principles, as to whether the diagnosed 
low back disorder, if any, is proximately 
due to, or has been permanently 
aggravated by, the veteran's service-
connected left foot disorder, including 
impairment as a result of the treatment 
for that disorder.  If aggravation is 
found, the degree of pertinent disability 
attributable to the service-connected 
disability should be specified.  The 
examiner should reconcile any opinions 
with the other clinical data of record, 
including the November 2000 medical 
report from Dr. Dubay.  A complete 
rationale for the opinions given should 
be provided.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If any examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies, or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998) 
(if the Board remands a claim for further 
development but the Secretary fails to 
comply with the terms of the remand, the 
Board errs in failing to insure 
compliance).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  The RO should readjudicate the issues 
on appeal.  Regarding the claims for 
entitlement to increased evaluations for 
the right shoulder and left foot, the RO 
should consider 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have

(CONTINUED ON NEXT PAGE)

been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





